OFFICE   Ok THE AlrOdNEY     GENERAL   OF TEXAS
.
                             AUSTIN




    xonomblo J%rt Ford   Adzinistmtor
    lkmis Liquor Con&    Eonrd
                                        *




                                        of the Texts Liquor
                                         ation In the Con;-
                                         lxe that he was




                      11, 1941, Horowblo Yt'. Lee O*BnioJ.,
                     ems, addressad the follcxLng EOS-
        sage to the Sonata of tie 47th Lsgislat~~ra:




                  I .&s)E.
                         tho odoics, cnn::cnt and con-
            .P$rr;ation of t&c Senate to the foll.o:?itig
            ~qgolntmnt:
                                     , -.




Ronorable Bert Fora, Mniniotrator,          Page 2    -

            .


          .m BE A K5~?BmOF m LI:?.uoDCOlVizOL
          BOARDfor the, unexpired tern ending
          Novenbor 15th 1945:
          IS, J. 'Jhvmsnd of Lufkln,        Anglina       County.

                  .          Res&~otfully sub&.ttcd
                             6’. Lee O’D~niol
                             Governor of Texas*
          W3net.or 1:‘. a. Towns&d iias enpointod ror
     the unexpired tom of Dr. Xr D. tidfield.     Sea-
     tlon 5, fxtiole   1, Page 6, of the Texas Liquor
     Control Aat aedla f;ith the appolntnont of Jkard
     menbers and ths appolntnont of ths Chairwn for
     said Board under said Liquor Control Aot.
          UUcaer the above statemnt or facto, the
    Texas Liquor Control Board has unanl~zously re-
    ~quosted that 1 secure your valued opinion es
     to who is now actually Chalman of said Board.”
           Seotion 5 or the Texas Liquor Control Act’t;o-far
as pertinent is as r0ibi7i3a
          OFhere 1s heraby orcatea  a board mea    the
     ‘Texas Liquor Control Board, oonsistlng of three
      (3) persons, all of whom shall be appointed by
      the Governor, by and with the advloo and ‘unsent
      of tho Sonate, and one of whoa ahall be designated
      b,y,t$e Govemor to the onaiman of the said Board,
    . .
            *Of the nX?mbars‘initially     app0inte.d eaoh
     shall hold office from the date of his cppoint-
     rnont for the .folloviin5 rospeotlvo ts~ms, and
     until thair res:eotive     successors shall qualify:
     One monbor for two (2) Ware, one for four (2))
     years, and one for sir 16) year6 r333mtho ef-
     feot$vc date of the Act,       Each membernay be
     jnitially   appointed on or oubsoquont to thg date
     this Act Soas into effect.        I;he Governor at tho
     tine of c-akini: and announcing the appolntnent
     of mid throo (3) ncabor:8, as well as in tha
     tqmlsslon    issued by him to each of thorn, shall
     d~1Gnat.o which of ncld nc?Y~rs sbsll servo for
     each of the seld respective       tams, end also which
Honorable Bert Ford, Administrator,        Page 3


         shall   be tho chairman’of the Board. (1
           Prom your statecent it appears that on Hovembor
16, 1939, Dr. Ti. D. Rradfield of Dallas Ylaa given a recess
appointment and nomed as chairman member or the Texas Ll-
quor Control Doard, end served as suoh until his rajeotlon
by the Senate on April 24, 1941. It further appears that
in the nomination of Senator %‘. J. Pavrnsendof J&kin as
a member, tho Gorornor made no designation of chairman of
the Board.
           Upon the rcjootlon otDr. Eradfleld,   the then
chaSi-msn of the Doard, and his consequent legal retlrament
as a rembor of the Eoard, there remained no le@l.ly deslg-
nated chairman.
         . It IS the opinion of this department that the
above-quoted statute contenplates that the selection        of
the chairman of the Roard Is to be made by the Governor,
and though it was oontemplated, but not required, that such
designation should be made in the nomination of the member
ohosen to be chairman, it Is our opinion the power and
right of the Governor to make such desl6netlon abides wi%h
him and is not lost by his iallure to this time, to make
such dcsiwatlo.?.    ‘ihe administration of the lna would be
trustrated under any other rule.       The <touree contemplated
by the law is of necessity that there should at all time8
be such cholrFa,   ‘and no method Y~hatsoever is preso.rlbcd
for the oelcotlon   of a ohalrmnn except by the designation
of the Governor.
             So that, you are respzotfully advised that the
 Doard should call the Governor*8 attention to the over-
 sight and request that hu doslgnato a chairman. This dss-
 ignatlon should be evidenced by the lo~uanco of a commls-
 8ion recrtlng that there had been no previous designation
 of a ohairman, and that tho dcsl6neo is now a duly appolnt-
‘sd, quaIlflod and aatln6 member of tho Roard,
                                         Very truly yours
                                    A!Pl’ORNEYGZiGRALOF !PEZ$


                                    BY
0s:T.x           APPROVEDJUN
                           26, 1941


                           GENXRAZ
                                 OF Tz;{~,s